ON SUGGESTION OF ERROR.
The suggestion of error challenges the correctness of the statement in the opinion that the packages weighed more than two hundred pounds, probably more nearly two hundred fifty pounds, or, as one witness testified, three hundred pounds.
The witness, Bob Simmons, testified that the packages contained something like fifty-seven feet of lumber weighing about four pounds to the foot. *Page 161 
The plaintiff, Mitchell, testified that the lumber in the packages was not kiln dried, but air dried, and that, "when the hammer would hit the board, the juice would come out of it."
Mykleby, a witness for appellant, testified that the character of a crate or package, as set out in the bill of particulars, contained about eighty feet of lumber, which, if it weighed four pounds to the foot, would weigh something over three hundred pounds.
The appellant also challenges the statement in the opinion that in lifting the package the weight was such that "it caused one of appellee's feet to slip, and he was crushed to the floor, which resulted in a rupture to the abdomen." Appellant contends that the record shows that the rupture occurred first, and that as a result thereof the appellee gave way under the weight of the package and was crushed to the floor.
The appellee testified that when he attempted to shove the package up, his foot slipped, he fell, and the package fell across his legs, and that the reason his foot slipped was because the package was too heavy.
The suggestion of error also challenges the soundness of the legal principles announced in the former opinion.
After very careful and painstaking consideration, the former opinion was rendered, and we think there was no error committed.
Consequently, the suggestion of error will be overruled.
Overruled.